DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3 and 5-12 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s amendment has overcome the previous 35 U.S.C. 112 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the outer layer".  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 9 is indefinite. Claims 10-12 depend from claim 9 and are indefinite for the same reasons. For examination purposes, the claim has been interpreted as “comprising the inner layer comprising polyurea (PU) and an outer layer comprising poly(urea formaldehyde) (PUF)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Water Resistant Reactive Microcapsules for Self-Healing Coatings in Harsh Environments”) in view of Caruso et al. (“Robust, Double-Walled Microcapsules for Self-Healing Polymeric Materials”) and Yuan et al. (“Preparation and Characterization of Poly(urea-formaldehyde) Microcapsules Filled with Epoxy Resins”) and Wu et al. (“A Versatile Approach towards Multifunctional Robust Microcapsules with Tunable, Restorable, and Solvent-Proof Superhydrophobicity for Self-Healing and Self-Cleaning Coatings”).

I.	Regarding claims 1-3 and 5, Sun teaches a double-layer shell microcapsule (abstract) comprising: a core of 4,4’-bismethylene cyclohexane diisocyanate (abstract); and a double layer shell comprising an inner layer of polyurea (Section 2.2.1, page 34) and an outer layer comprising poly(urea formaldehyde) (Section 2.2.2, page 34). Sun further teaches the microcapsules having a diameter of 100.4 microns (Section 3.2.1, page 35) and the polyurea formed as a network formed from the addition of 4,4-diphenylmethane diisocyanate prepolymer, 4,4’-bismethylene cyclohexane diisocyanate and tetraethylenepentamine (Section 2.2.1, page 34). Sun additionally teaches producing the outer layer by mixing a urea formaldehyde prepolymer (note that this prepolymer will be formed in-situ in the mixture), resorcinol and microcapsules with a core of liquid diisocyanate and a shell comprising only an inner layer of polyurea in an aqueous solution with an agitation rate of 200 RPM and a pH adjusted to approximately 3.5 (Sections 2.2.1 and 2.2.2) to form the outer layer encapsulating an entire outer surface of the inner layer. Sun fails to teach the inclusion of ethylene maleic anhydride copolymers or initially synthesizing the urea-formaldehyde prepolymer by reacting urea with formaldehyde in an alkaline environment and then adding the prepared prepolymer with the other components. Sun also fails to teach the thickness of the outer layer in a range of 387 ± 40 nm and the average shell thickness of the microcapsules is 3.8 ± 0.2 microns. 
First, with respect to the shell thickness and thickness of the outer layer, these thicknesses are result-effective variables that affect the self-healing performance (see Sun at Section 3.2.1, page 35). Furthermore, Sun teaches that the thickness can be controlled as a function of agitation rate (Section 3.2.1, page 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Second, Caruso teaches that it is conventional to use a surfactant, such as ethylene maleic anhydride copolymer for formation of double walled polyurethane/poly(urea-formaldehyde) microcapsules (see page 1196 and Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ethylene maleic anhydride copolymer into Sun’s mixture. One would have been motivated to make this modification to provide improved emulsion stability during the formation of Sun’s microcapsules.
	Additionally, Yuan teaches that it is conventional to form a microcapsule comprising an outer layer of polyurea-formaldehyde (abstract) by initially preparing a urea-formaldehyde prepolymer by reaction of urea and formaldehyde in an alkaline environment (Section 2.2) and then using the synthesized urea-formaldehyde in an acidic environment to form the outer layer of the microcapsule (Section 2.2). Further, Wu teaches that initially preparing the urea-formaldehyde prepolymer in an alkaline environment and then using it to encapsulate a liquid isocyanate in an acidic medium provides an accelerated polymerization process and a stabilized emulsion (Section 2.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun’s microcapsule by modifying Sun’s process by first preparing the urea-formaldehyde pre-polymer in an alkaline media and then adding it to an acidic mixture with resorcinol and ethylene maleic anhydride copolymer. Furthermore, one would have been motivated to make this modification as Wu teaches that the two step process actually provides improved emulsion stability and an accelerated polymerization reaction (see Wu at Section 2.1).

II.	Regarding claims 6-8, Sun in view of Caruso and Yuan and Wu teach a self-healing coating comprising: the microcapsules as above (see above and Sun at Section 2.6, page 34); and an epoxy polymeric matrix comprising Epolam 5015 (see Sun at Section 2.6, page 34, note that Epolam 5015 is the addition product of 2,2-bis(4-glycidyloxyphenyl)propane and isophorone diamine, see applicant’s disclosure at bottom of page 10). Therefore, Sun in view of Caruso and Yuan and Wu also make obvious product claims 6-8.

III.	Regarding claims 9-12, Sun teaches forming a self-healing coating (Section 2.6, page 34)
comprising: providing a steel substrate (Section 2.6, page 34); providing an epoxy resin (Section
2.6, page 34); providing the microcapsules of claim 1 (see above and Section 2.6, page 34);
combining the microcapsules with the epoxy resin to form a coating precursor (Section 2.6, page
34); dispersing the precursor on the substrate (Section 2.6, page 34); and curing the epoxy resin
to form the self-healing coating (Section 2.6, page 34) which is capable of resisting corrosion
when abraded (Section 2.6, page 34 and abstract). Sun additionally teaches producing the microcapsules by a process comprising providing a plurality of cores comprising liquid diisocyanate encapsulated with an inner layer of polyurea; and producing an outer layer of polyurea-formaldehyde by mixing a urea formaldehyde prepolymer (note that this prepolymer will be formed in-situ in the mixture), resorcinol and microcapsules with a core of liquid diisocyanate and a shell comprising only an inner layer of polyurea in an aqueous solution with an agitation rate of 200 RPM and a pH adjusted to approximately 3.5 (Sections 2.2.1 and 2.2.2) to form the outer layer encapsulating an entire outer surface of the inner layer. Sun fails to teach the inclusion of ethylene maleic anhydride copolymers or initially synthesizing the urea-formaldehyde prepolymer by reacting urea with formaldehyde in an alkaline environment and then adding the prepared prepolymer with the other components.
	First, Caruso teaches that it is conventional to use a surfactant, such as ethylene maleic anhydride copolymer for formation of double walled polyurethane/poly(urea-formaldehyde) microcapsules (see page 1196 and Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ethylene maleic anhydride copolymer into Sun’s mixture. One would have been motivated to make this modification to provide improved emulsion stability during the formation of Sun’s microcapsules.
	Additionally, Yuan teaches that it is conventional to form a microcapsule comprising an outer layer of polyurea-formaldehyde (abstract) by initially preparing a urea-formaldehyde prepolymer by reaction of urea and formaldehyde in an alkaline environment (Section 2.2) and then using the urea-formaldehyde in an acidic environment to form the outer layer of the microcapsule (Section 2.2). Further, Wu teaches that initially preparing the urea-formaldehyde prepolymer in an alkaline environment and then using it to encapsulate a liquid isocyanate in an acidic medium provides an accelerated polymerization process and a stabilized emulsion (Section 2.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun’s process by first preparing the urea-formaldehyde pre-polymer in an alkaline media and then adding it to an acidic mixture with resorcinol and ethylene maleic anhydride copolymer. Furthermore, one would have been motivated to make this modification as Wu teaches that the two step process actually provides improved emulsion stability and an accelerated polymerization reaction (see Wu at Section 2.1).

3.	Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of White et al. (U.S. PGPUB No. 2008/0299391) and Yuan and Wu.

I.	Regarding claims 1-3 and 5, Sun teaches a double-layer shell microcapsule (abstract) comprising: a core of 4,4’-bismethylene cyclohexane diisocyanate (abstract); and a double layer shell comprising an inner layer of polyurea (Section 2.2.1, page 34) and an outer layer comprising poly(urea formaldehyde) (Section 2.2.2, page 34). Sun further teaches the microcapsules having a diameter of 100.4 microns (Section 3.2.1, page 35) and the polyurea formed as a network formed from the addition of 4,4-diphenylmethane diisocyanate prepolymer, 4,4’-bismethylene cyclohexane diisocyanate and tetraethylenepentamine (Section 2.2.1, page 34). Sun additionally teaches producing the outer layer by mixing a urea formaldehyde prepolymer (note that this prepolymer will be formed in-situ in the mixture), resorcinol and microcapsules with a core of liquid diisocyanate and a shell comprising only an inner layer of polyurea in an aqueous solution with an agitation rate of 200 RPM and a pH adjusted to approximately 3.5 (Sections 2.2.1 and 2.2.2) to form the outer layer encapsulating an entire outer surface of the inner layer. Sun fails to teach the inclusion of ethylene maleic anhydride copolymers or initially synthesizing the urea-formaldehyde prepolymer by reacting urea with formaldehyde in an alkaline environment and then adding the prepared prepolymer with the other components. Sun also fails to teach the thickness of the outer layer in a range of 387 ± 40 nm and the average shell thickness of the microcapsules is 3.8 ± 0.2 microns. 
First, with respect to the shell thickness and thickness of the outer layer, these thicknesses are result-effective variables that affect the self-healing performance (see Sun at Section 3.2.1, page 35). Furthermore, Sun teaches that the thickness can be controlled as a function of agitation rate (Sun at Section 3.2.1, page 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Second, White teaches that it is conventional to use a surfactant, such as ethylene maleic anhydride copolymer for formation of poly(urea-formaldehyde) microcapsules (0070) in combination with urea and resorcinol (0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ethylene maleic anhydride copolymer into Sun’s mixture. One would have been motivated to make this modification to reduce the interfacial tension and stabilize the emulsion during the formation of the microcapsules (see White at 0032).	
Additionally, Yuan teaches that it is conventional to form a microcapsule comprising an outer layer of polyurea-formaldehyde (abstract) by initially preparing a urea-formaldehyde prepolymer by reaction of urea and formaldehyde in an alkaline environment (Section 2.2) and then using the urea-formaldehyde in an acidic environment to form the outer layer of the microcapsule (Section 2.2). Further, Wu teaches that initially preparing the urea-formaldehyde prepolymer in an alkaline environment and then using it to encapsulate a liquid isocyanate in an acidic medium provides an accelerated polymerization process and a stabilized emulsion (Section 2.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun’s microcapsule by modifying Sun’s process by first preparing the urea-formaldehyde pre-polymer in an alkaline media and then adding it to an acidic mixture with resorcinol and ethylene maleic anhydride copolymer. Furthermore, one would have been motivated to make this modification as Wu teaches that the two step process actually provides improved emulsion stability and an accelerated polymerization reaction (see Wu at Section 2.1).

II.	Regarding claims 6-8, Sun in view of White and Yuan and Wu teach a self-healing coating comprising: the microcapsules as above (see above and Sun at Section 2.6, page 34); and an epoxy polymeric matrix comprising Epolam 5015 (see Sun at Section 2.6, page 34, note that Epolam 5015 is the addition product of 2,2-bis(4-glycidyloxyphenyl)propane and isophorone diamine, see applicant’s disclosure at bottom of page 10). Therefore, Sun in view of White and Yuan and Wu also make obvious product claims 6-8.

III.	Regarding claims 9-12, Sun teaches forming a self-healing coating (Section 2.6, page 34)
comprising: providing a steel substrate (Section 2.6, page 34); providing an epoxy resin (Section
2.6, page 34); providing the microcapsules of claim 1 (see above and Section 2.6, page 34);
combining the microcapsules with the epoxy resin to form a coating precursor (Section 2.6, page
34); dispersing the precursor on the substrate (Section 2.6, page 34); and curing the epoxy resin
to form the self-healing coating (Section 2.6, page 34) which is capable of resisting corrosion
when abraded (Section 2.6, page 34 and abstract). Sun additionally teaches producing the microcapsules by a process comprising providing a plurality of cores comprising liquid diisocyanate encapsulated with an inner layer of polyurea; and producing the outer layer by mixing a urea formaldehyde prepolymer (note that this prepolymer will be formed in-situ in the mixture), resorcinol and microcapsules with a core of liquid diisocyanate and a shell comprising only an inner layer of polyurea in an aqueous solution with an agitation rate of 200 RPM and a pH adjusted to approximately 3.5 (Sections 2.2.1 and 2.2.2). Sun fails to teach the inclusion of ethylene maleic anhydride copolymers or initially synthesizing the urea-formaldehyde prepolymer by reacting urea with formaldehyde in an alkaline environment and then adding the prepared prepolymer with the other components.
	First, White teaches that it is conventional to use a surfactant, such as ethylene maleic anhydride copolymer for formation of poly(urea-formaldehyde) microcapsules (0070) in combination with urea and resorcinol (0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ethylene maleic anhydride copolymer into Sun’s mixture. One would have been motivated to make this modification to reduce the interfacial tension and stabilize the emulsion during the formation of the microcapsules (see White at 0032).
	Additionally, Yuan teaches that it is conventional to form a microcapsule comprising an outer layer of polyurea-formaldehyde (abstract) by initially preparing a urea-formaldehyde prepolymer by reaction of urea and formaldehyde in an alkaline environment (Section 2.2) and then using the urea-formaldehyde in an acidic environment to form the outer layer of the microcapsule (Section 2.2). Further, Wu teaches that initially preparing the urea-formaldehyde prepolymer in an alkaline environment and then using it to encapsulate a liquid isocyanate in an acidic medium provides an accelerated polymerization process and a stabilized emulsion (Section 2.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun’s process by first preparing the urea-formaldehyde pre-polymer in an alkaline media and then adding it to an acidic mixture with resorcinol and ethylene maleic anhydride copolymer. Furthermore, one would have been motivated to make this modification as Wu teaches that the two step process actually provides improved emulsion stability and an accelerated polymerization reaction (see Wu at Section 2.1).

Conclusion
	Claims 1-3 and 5-12 are pending.
	Claims 1-3 and 5-12 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 9, 2022Primary Examiner, Art Unit 1717